Case 1:18-cv-00389-KBJ Document15 Filed 10/15/18 Page 1 of 3

ot The UNITED STATES LISTRICT. COURT

 

FoR The DisTeicz of Coldmbia _

 

 

Cpe LLYLAS LOLS

 

 

Aone C. oO Ee

 

PY, tnt RO = Se |
- hey AFIT ION Wd Lt LE RST
KRBT

4 z

 

COASTAL IPNRA TIONAL. FCO ITE ZC

 

 

 

 

 

Anan hkal SE FE
| DER ew pants OCT 15 2018
Clerk, U.S. District & 8
— Courts for the Disttet of Columbia

 

 

Plain ZLLAS tt ble Beni Mie id AD.

 

 

MRA vmenZ&s LO De CounZ :

 

ME pwrbal complain wis bled wir

 

 

YO PAGS. of the Right Po sue effek #2001 -

 

 

 

LOC And Aenepor€e ON CASE 2S time) v

Vike Title Vl of he Ow] pe Gif c ALO OEA

 

 

 

My ConglanL | Cony lamed a boul RA CE

 

 

i oi _ :
Bis CRe a1 wP Pion And pala bat: ON FOR
Case 1:18-cv-00389-KBJ Document15 Filed 10/15/18 Page 2 of 3

 

 

Oo pposcre ‘9. racé. SischinipeaZonl te pier
bbehwdasts vetisals te Rein STATE me —
fe tay Eppley ates! A anche J by the
pabiteaten —_ _
__ (J 3) Theretore my compl aT bron fA alka be
ase! ome 0 S.C. sec funl_ (981 pad addifrort
fo Gite UV Lk

CY) Section /99/ has A shifute of! dene bat o0lS
I ua gears pul my Complanil is a
doleMudl, tine ly undea fa? stifule.

_ Baum l, bse CLL Lio- CBBEY P

‘PRO ~

654 fll Loko RE til FUSES

Duster fights, Lid.

os —renaiedi ye gmatl.| Ona

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dove

 

 

 

 

 

 

 

 

_ (2) _ a _ a
Case 1:18-cv-00389-KBJ Document 15 Filed 10/15/18 _Page 3 of 3
tA ent Ai bt S “up VED SHE MIR SG hi) Cea41
AR9u mew [s fo Vee Cane 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: - : Ze Rance 0. LORE fo Be. Ss é Dale oe
eA CLASES (2101, PO, OW (oft s/aa/ 8
a Di phe tol lourng. a
it Phew 2 Mire vapors, Ep. _
LiadlA OFA gh, E@ -
Jackson Ceurs AC.
loos frank dG. - Boulevard <aife 300
Kee Fanl, Uo» 20/4) ll
| a
SC LL Cy 13 J20 (Xr
Rane C. foe BC

 
